Citation Nr: 1033483	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-29 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent for 
the service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-connected 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2008 and December 2008 rating 
decisions of the RO.  

The Veteran presented testimony at hearing held at the RO before 
the undersigned Veterans Law Judge in June 2010.  The transcript 
has been associated with the claims folder.

The Veteran submitted additional evidence after the November 2009 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC) were issued.  The Veteran waived initial RO 
consideration of the newly submitted evidence.  38 C.F.R. 
§ 20.1304(c).

The claims for increased compensation for the Service-connected 
PTSD and for TDIU rating are addressed in the REMAND portion of 
this document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The currently demonstrated bilateral hearing disability is 
shown as likely as not to be due to excessive noise exposure 
during the Veteran's active service.

3.  The currently demonstrated tinnitus is shown as likely as not 
to be due to excessive noise exposure during the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
bilateral hearing loss disability is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009). 

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

The Board is satisfied that all necessary development pertaining 
to the claims decided below has been properly undertaken.  The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establish service 
connection for bilateral hearing loss and tinnitus, which is a 
full grant of the benefit sought on appeal by the Veteran.  

Therefore, any outstanding development not already conducted by 
VA as to these issues is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007); See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  Specifically, he contends 
that they are the result of noise exposure, to include noise from 
Chinook helicopters, while performing duties as an artillery 
crewman and five-ton truck driver without ear protection, during 
his service in Vietnam.  The Veteran also testified that in 1968 
his bunker was subjected to incoming mortar rounds and rockets, 
as well as guns going off in his bunker in response, and that he 
was left deaf for four to five hours.   The Veteran claims that 
since this incident he has suffered from periodic tinnitus as 
well as hearing loss.  BVA Transcript at 5-6.  

Considering the evidence of record, summarized in pertinent part 
below, and in light of the applicable laws and regulations, the 
Board shall afford the Veteran all reasonable doubt and the 
claims shall be granted.  38 C.F.R. § 3.102.  In this regard, the 
Veteran served on active duty from June 1967 to January 1970.  
His DD-214 shows that the Veteran performed duties as a Field 
Artillery Crewman.  He was awarded the Bronze Star Medal for 
meritorious achievement in ground operations against hostile 
forces, among other ribbons and citations. 

The United States Army and Joint Services Records Research Center 
(JSRRC) confirmed that the Veteran's Unit was subjected to rocket 
and mortar attack in May 1968 by enemy forces.  The Board notes 
that service connection has been awarded for PTSD based in part 
on this confirmed rocket and mortar attack.

A lay statement from the Veteran's buddy dated in December 2009 
reports that he served with the Veteran and that they were 
subjected to noise from Chinook helicopters, many gun battery 
fire missions, and rocket and mortar attack explosions.

The Board finds that the Veteran's assertions concerning noise 
exposure are credible and consistent with his military 
occupational specialty and circumstances of his service.  

Post-service, the Veteran has been diagnosed with bilateral 
sensorineural hearing loss and tinnitus.   He has been fitted for 
hearing aids for sound amplification.  

The Board is cognizant of the January 2008 VA examiner's 
statement that hearing loss and tinnitus were more consistent 
with a non-organic component as test results were not reliable.  

The Board finds, however, that the probative value of that 
opinion diminishes in light of the cumulative evidence of record, 
i.e.  the Veteran's credible assertions that he could not hear 
the examiner to follow instructions set forth and recognition by 
various medical providers that the Veteran had noise exposure in 
service and no significant post-service recreational or 
occupational noise exposure.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and 
weight to the attached medical opinions are within the province 
of the Board).  

Notably, in August 2007, the Veteran was diagnosed with tinnitus 
and hearing loss.  The VA provider indicated that they were 
consistent with noise exposure and likely due to the Veteran's 
military service.  Further, in February 2010, JRT, BC-HIS, 
indicated that he reviewed the Veteran's medical records and it 
was his opinion that hearing loss was incurred as a result of 
acoustic trauma during the Veteran's service.

While the Veteran's May 1967 enlistment examination revealed pure 
tone thresholds of 30 decibels at 4000 hertz, a hearing 
disability was not diagnosed.  The right ear was normal.  

The Board does not find that this amounts to a rebuttal of the 
presumption of soundness as it does not constitute clear and 
unmistakable evidence of a pre-existing left ear disease that was 
considered to have been aggravated by service. 38 U.S.C.A. §§ 
1111, 1153; 38 C.F.R. § 3.306(a).  

Upon separation examination in January 1970, the Veteran was 
found to have been partially deaf in the left ear.  There were 
threshold shifts in the right ear, but not considered a 
disability for VA compensation purposes.  However, as shown 
above, bilateral hearing loss disability was eventually diagnosed 
after service.  

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

As noise exposure is conceded based on the Veteran's various duty 
assignments during service, and VA has awarded service connection 
for PTSD based in part on the mortar and rocket attack, and both 
private and VA providers have indicated that hearing loss was the 
result of acoustic trauma in service, the Board finds that the 
evidence is at least in equipoise in showing that the Veteran's 
hearing loss is related to events of his active service.  The 
Board finds the evidence in equipoise as whether the Veteran's 
tinnitus is related to service for the same reasons. 

Resolving any doubt in the Veteran's favor, service connection 
for hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

The veteran has also filed claims of entitlement to an initial 
rating in excess of 50 percent for PTSD and TDIU.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for action 
as described below.

A remand is necessary in order to afford the Veteran a VA 
examination in connection with the claim for PTSD.  38 U.S.C.A. 
§ 5103A(d).  A review of the claims folder reveals the last VA 
examination was in February 2008.  

During the June 2010 hearing, the Veteran testified that he 
suffered from social isolation, daily panic attacks, thoughts of 
suicide, memory loss, anger, and poor relationships.  BVA 
Transcript at 10-15.  VA outpatient treatment records document 
the complaints and contain global assessment of functioning (GAF) 
scores ranging from major to serious impairment in social and 
occupational functioning.  

The Board cannot ascertain to what extent the PTSD has increased 
in severity, if at all, without a new VA examination.  The Board 
is not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the Veteran 
asserts that the service-connected disability in question has 
undergone an increase in severity since the time of his last VA 
examination, the prior VA examination report may be inadequate 
for rating purposes and a new VA examination is required.  
38 C.F.R. § 3.327(a); See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 402-03 
(1997).  

The Board notes that the Veteran has claimed entitlement to TDIU 
rating due to his service-connected disabilities; thus, the 
resolution of the Veteran's PTSD claim, as well as the initial 
evaluations to be assigned by the RO to the bilateral hearing 
loss and tinnitus awarded in the instant decision, will impact 
his TDIU claim.  

As such, the TDIU claim is inextricably intertwined with these 
issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a 
determination on one issue could have a significant impact on the 
outcome of another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues together); 
see also Ephraim v. Brown,  5 Vet. App. 549, 550 (1993) 
(inextricably intertwined claims should be remanded together).

Ongoing VA medical records pertinent to the issues should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met, to include affording the Veteran any 
additional VA examinations.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The RO should also give the 
Veteran another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.

2.  After the development above has been 
completed, the RO should schedule a 
psychiatric examination to ascertain the 
current severity of the service-connected 
PTSD.  The Veteran's claims folder must be 
available to, and reviewed by, the examiner 
in conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed. 

Following review of the claims file and 
examination of the Veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
include a Global Assessment of Functioning 
score for the PTSD.  The examiner should 
also comment on the impact that the 
Veteran's PTSD has on his ability to obtain 
and maintain gainful employment.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a written 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  38 C.F.R. § 3.655. 

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  The RO must consider all the 
evidence added to the claims file since the 
November 2009 SOC and SSOC were issued.  
Adjudication of the claim for a higher 
initial evaluation should include specific 
consideration of whether "staged rating" 
(assignment of different ratings for 
distinct periods of time, based on the 
facts found), is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations and afford then an 
appropriate time period for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


